Title: To Thomas Jefferson from Nicolas Gouin Dufief, 3 February 1805
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


                  
                     Monsieur,
                      
                     À Philadelphia, ce 3. de Février. 1805—
                  
                  J’eus l’honneur de vous adresser au Commencement du mois dernier une lettre au sujet de quelque argent qui m’est du pour livres fournis— Je profite à présent de L’occasion de Mr Vincent Ducomb avec qui je demeure à Philadelphie, pour vous prier de lui faire remettre la somme ci-dessous mentionée—
                   Agréez, Monsieur, Je vous en conjure, Les assurances de mon profond respect & de mon parfait devouement.
                  
                     N. G. Dufief 
                     
                  
                  
                     
                         Thomas Jefferson, President des Etats-Unis Doit A. N. G. Dufief
                           
                              Remis à l’Auteur du Plan de la N. Orléans 
                              {
                              2 exempl.
                              du N. Testamt. en Grec & Lat. 
                               Edition Ang. 
                              à 2.75=
                              5
                              .50
                           
                           
                              
                              2 Do
                              du N. Testament en Anglais
                              
                               à 50=
                               1
                              
                           
                           
                              envoyés à Mr. March. 
                              
                              6 Do
                              de “Nature Displayed” 
                              
                              a 5= 
                              
                                 30
                              
                                
                           
                           
                              
                              
                              
                              
                              
                              Drs.
                              36
                              .50 Cts
                           
                        
                     
                     
                     Reçu le montant.
                  
                  
                     N. G. Dufief 
                     
                  
                  
                     
                        [Note in TJ’s hand:] 
                     
                     Feb. 9. 05. gave to Vincent Ducombe ord. on bk US. for 36.50.
                  
               